AP 77,036
                                                                 COURT OF CRIMINAL APPEALS
            July 8, 2015                                                         AUSTIN, TEXAS
                                                                 Transmitted 7/8/2015 3:41:32 AM
                                                                   Accepted 7/8/2015 8:02:15 AM
                                                                                  ABEL ACOSTA
     IN THE COURT OF CRIMINAL APPEALS OF TEXAS                                            CLERK

                                 No. AP-77,036



JUAN BALDERAS                                     On Direct Appeal from the
       Appellant,                                 179th District Court of Harris
                                                  County, Texas; Cause No.
                                                  1412826.

v.                                                ****************
                                                  THIS IS A DEATH
                                                  PENALTY CASE
THE STATE OF TEXAS
              _____________________________________________________


                  REQUEST FOR ORAL ARGUMENT
              _____________________________________________________




                                                 R. Scott Shearer
                                                 TBA No. 00786464
                                                 917 Franklin, Suite 320
                                                 Houston, Texas 77002
                                                 (713) 254-5629
                                                 (713) 224-2889 FAX
                                                 ShearerLegal@Yahoo.com

                                                 Attorney for Appellant
                                                 (court-appointed)

                                                 July 8, 2015
              STATEMENT REGARDING ORAL ARGUMENT



      The Appellant hereby requests oral argument in this cause. See TEX. R. APP.

PROC. 71.3. Appellant believes oral argument would be helpful given the novelty of

Appellant’s arguments concerning the State’s use of an unnecessary interpreter.

Both Appellant and the State recognize that there are no prior decisions directly

addressing Appellant’s points of error on this subject.
                          CERTIFICATE OF SERVICE


       I certify that a copy of this request for oral argument has been served upon the
State of Texas by e-mailing a copy of same to the following parties at their respective
addresses on this the 8th day of June, 2015:


DISTRICT ATTORNEY’S OFFICE
A.D.A. ALAN CURRY
APPELLATE DIVISION
DISTRICT ATTORNEY’S OFFICE
1201 FRANKLIN
HOUSTON, TX 77002


DISTRICT ATTORNEY’S OFFICE
A.D.A. CLINTON MORGAN
APPELLATE DIVISION
DISTRICT ATTORNEY’S OFFICE
1201 FRANKLIN
HOUSTON, TX 77002
MORGAN_CLINTON@dao.hctx.net



                                                     /s/ R. SCOTT SHEARER
                                                     R. Scott Shearer